Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16,20,23-30,33,35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16,22 and 35 set forth an average hardness of at least 20GPa and not greater than 40 GPa, which does not clearly set forth a definite range for the hardness.  By claiming an average hardness, the hardness may be outside the claimed 20-40 GPA.  A body may not have an average hardness as there is only one hardness value for a single body. Unlike an average grain size where there are multiple grains.  Furthermore an average value without disclosure of the standard deviation makes it impossible to determine a minimum strength required by the claims. A claim must set forth clearly defined ranges for the claimed invention the claims as written the hardness values that fall within the instant invention cannot be determined.
2 as well as how they are measured.  

Claim Rejections - 35 USC § 102 and 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16,20,23-30,33,35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rossiquet et al (20150111718). “Silicon Carbide” Wikipedia is used as evidence.
	Rossiquet et al teach a silicon carbide body containing an oxide phase essentially at the boundaries.
	With respect to claims 17 and 30, 92wt% or greater SiC is taught. 
	With respect to claims 16,29 and 35 a grain size of .5 microns is taught.
	With respect to claims 16,29 and 35 it would be expect the maximum grain size would be less than 10 microns with an average grain size of .5 microns being taught,  absent tangible evidence to the contrary. 
With respect to claims 20 and 33 a phase including Al2O3 and SiO2 is taught.
	With respect to the hardness, and the properties of claims 23-29, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 


With respect to claim 35 the powders are mixed and sintered.
	With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6. Rossiquet et al sinters at 1850°C or higher, see examples 2 and 3.
Claim(s) 16,20,23-30,33 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwetz et al (6,531,423). “Silicon Carbide” Wikipedia is used as evidence.
Schwetz et al teach a sintered silicon carbide body including a rare earth-Al-Si-O phase (claim 1). Examples 5 and 6 have a mean grain size of 1.5 to 1.8 microns.  The powder has a maximum preferred size of 5 microns (column 8, lines 8-11) .  Upon sintering there is minimal grain growth (column 10, lines 24-30) so it would be expected that the maximum grain size is less than 10 microns as well as Figure 2 shows grains less than 10 microns. The final material is mostly alpha silicon carbide,
With respect to claims 17,18,30 and 33, the amount of SiC is 92-98% (Table 3) the remainder being secondary phases.
With respect to claim 20 the secondary phase includes rare earth-Si-Al-O.
With respect to the hardness, count index and pixel, 	It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics 
Furthermore, applicants claim an “average hardness of at least 20GPa and not greater than 40 GPa” clearly allowing for hardness values outside 20-40 GPa.
With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6. Schwetz et al sinters at 2100°C or higher, see Table 1..
With respect to alpha silicon carbide being formed the document “Silicon Carbide” Wikipedia shows alpha silicon carbide is formed at temperature above 1700°C, see page 4, paragraph 6. Schwetz et al sinters up to 2000°C, see column 13, lines 30-35.
Response to Arguments
Applicants’ ague the claims have been amended to address the office’s concern however applicants’ have merely substituted “average hardness” for “average flexural strength” therefor the rejection is maintained.  It is emphasized that a singular body may not have an average hardness particularly when the standard deviation is not claimed clearly a minimum strength of the claim cannot be determined therefor the claims are indefinite.
Applicants’ further argue claims 25-27 and 29 have been rejected because the term pixel is considered unclear which is not persuasive in overcoming the rejection because the claims were not rejected for the term pixel being unclear the limitations 2 are not clearly defined.
Applicants also argue Rossiquet fails to teach an average hardness of 20-40 GPa is not persuasive in overcoming the rejection because the claims set forth an average hardness which fails to clearly define a specific minimum value for the hardness. Rossiquet does teach a Vickers hardness of greater than 2300 MPa (2.3GPa) however the measurement is done with 1 kg not .1 kg as set forth in the instant invention therefor the results are not comparable.
Applicants’ argument that Schwetz fails to teach an average hardness of 20-40 GPa is not persuasive in overcoming the rejection because the claims set forth an average hardness which fails to clearly define a specific minimum value for the hardness. Furthermore applicants have not shown by way of tangible evidence that the hardness of the bodies taught by Schwetz is different than the instant invention and the claims reflect the difference as well as any showing should be commensurate in scope with the claims.
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mitomo et al (5,591,685) is cited for teaching a sintered SiC body including Al2O3 and SiO2.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368.  The examiner can normally be reached on 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/KARL E GROUP/
Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
04/12/2021